Citation Nr: 0921119	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-30 434	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than July 7, 
2003 for service connection for PTSD.  

3.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.  

4.  Entitlement to an effective date earlier than August 31, 
2005, for service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence dated in June 2007, the Veteran requested a 
videoconference hearing with one of the Board's Veterans Law 
Judges.  He confirmed his request when a representative of 
the RO contacted him by telephone later that month.  A 
videoconference hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction 
(AOJ) should schedule the Veteran for a 
videoconference hearing with one of the 
Board's Veterans Law Judges.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




